Citation Nr: 1454785	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for supraventricular tachycardia (previously claimed as heart palpitations).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a blood clotting disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to January 2003.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

The RO in Montgomery, Alabama, has jurisdiction of the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence in the claims file indicates that the Veteran failed to report for VA examinations scheduled in August 2011.  At that time, VA records showed the Veteran having an address in Jacksonville, Arkansas.  

February 2012 VA correspondence sent to the Veteran's Jacksonville, Arkansas, address was returned to VA, with the notation not deliverable as addressed, unable to forward.  A July 2012 statement of the case (SOC), sent to the same address, was also returned to VA.  

In January 2013, the Veteran's representative informed VA that the Veteran had a new address, in Madison, Alabama.  

In light of the foregoing, it appears that VA may have sent notice of the Veteran's VA examinations to an old address.  VA has not resent a copy of the July 2012 SOC to the Veteran's current address.  38 C.F.R. § 19.29 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran'e current address.  

2.  Thereafter, resend the July 2012 SOC to the Veteran at her current address.

3.  Reschedule the Veteran's VA examinations; send the Veteran notice of the examinations at her current address as confirmed pursuant to this remand.  

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case.  It should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



